Citation Nr: 0818360	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  06-15 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to a disability evaluation greater than 10 
percent for right wrist, status post fracture, with 
arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 determination issued by 
the Department of Veterans Affairs Regional Office in 
Houston, Texas.


FINDING OF FACT

The veteran's right wrist does not show ankylosis of the 
wrist; there is no evidence of limited motion with 
incapacitation; and X-ray evidence does not show involvement 
of two or more major joints or two or more minor joint groups 
with occasional incapacitating exacerbations.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for right 
wrist, status post fracture with arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1-4.7, 4.21, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5214, 5215.


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  This is known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); see AB v. Brown, 6 Vet. 
App. 35 (1993) (a claim for an original or an increased 
rating remains in controversy when less than the maximum 
available benefit is awarded).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability will be resolved in the veteran's favor. 
 38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Under the Rating Schedule, arthritis due to trauma is 
evaluated by application of the Diagnostic Code 5010, which 
rates disabilities by the same criteria as degenerative 
arthritis, under Diagnostic Code 5003.  Under these codes, a 
10 percent disability rating is awarded with X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups, or for painful or limited motion of a major 
joint or group of minor joints, and may also be applied once 
to multiple joints if there is no limited or painful motion.  
A 20 percent disability rating is warranted with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitation 
exacerbations.  

Wrist disabilities may also be rated by applying Diagnostic 
Code 5214, which requires favorable ankylosis in 20 to 30 
degrees of dorsiflexion to warrant a 30 percent evaluation 
for the wrist, a major joint.  Diagnostic Code 5215 could 
also be applied for a wrist disability, requiring either 
dorsiflexion less than 15 degrees or plantar flexion limited 
in line with the forearm, either of which would merit a 10 
percent disability rating.

A disability may receive a greater evaluation if there is 
additional functional impairment or loss or painful motion.  
38 C.F.R. §§ 4.10, 4.40, 4.59.  For the joints in particular, 
special attention is paid to the disability if there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, or pain on 
movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 3.45.

The veteran's right wrist is currently evaluated at 10 
percent.  The veteran has asserted that his right wrist 
disability merits a higher rating.

The veteran was afforded a VA medical examination in July 
2005.  The veteran complained of progressive pain most of the 
time in the radial aspect of the right wrist, associated with 
cramps.  He claimed subjective weakness, but reported no 
numbness, stiffness, swelling, giving way, locking, 
fatigability, or lack of endurance.  He stated that he takes 
pain medications, provided by his private physician, as 
needed.  The veteran claims flare-ups three to four times per 
month, lasting one to days each time.  He reported no 
surgeries, dislocations, or inflammatory arthritis.

X-rays of the right wrist showed narrowing with degenerative 
changes.  There was no fracture or dislocation, providing 
limited evidence against this claim.

On physical examination, the veteran was able to do transfers 
without any problems or limitations.  The right wrist 
presented no evidence of scars, swelling or deformity.  
Dorsiflexion was 0 to 60 degrees, with pain after repetitive 
use from 40 to 60 degrees with the same range of motion.  
Flexion was to 70 degrees with no evidence of pain.  Radial 
deviation was 0 to 20 degrees, with pain between 0 and 20 
degrees after repetitive use.  Ulnar deviation was 0 to 45 
degrees, with pain between 30 and 45 degrees.  There was no 
evidence of incoordination, weakness, lack of endurance or 
fatigability after repetition, or of any associated sensory 
deficits, providing more evidence against this claim.  

The diagnosis indicated a history of right wrist fracture 
with mild to moderate residuals.  The examiner found evidence 
of degenerative arthritis.  The examiner noted that the 
veteran presented mild limited range of motion with presence 
of pain during repetitive use, and that joint function was 
additionally limited by pain following repetitive use, 
providing more evidence against this claim in that it fails 
to indicate a basis for a higher evolution. 

The Board finds that this report provides evidence against 
this claim, indicating that the higher criteria are not met 
based on objective evaluation. 

The veteran is currently rated at 10 percent disabled for 
right wrist, status post fracture with arthritis.  The Board 
notes that July 2005 VA examination shows that the veteran's 
wrist does not meet the criteria for a 20 percent or 30 
percent evaluation under any of the available Diagnostic 
Codes for rating wrist disabilities, for reasons note above.  

This examination is consistent with the post-service medical 
record, which fails to provide a basis to award the veteran 
more compensation for this disability.  

In summary, the schedular criteria for the next higher, 20 
percent, rating for a right wrist injury are not met, and 
such rating is not warranted.  The facts and examinations 
cited above provide negative evidence against the veteran's 
claim and show that his right wrist does not meet the 
diagnostic criteria for a 20 percent or 30 percent 
evaluation.  Upon a complete review of the evidence of 
record, the Board finds no basis to award a disability rating 
greater than 10 percent for the veteran's right wrist injury.  
38 C.F.R. § 4.7.  

The Board has taken into consideration the veteran's 
statements, but find that they are outweighed by the post-
service medical evidence cited above.  Without taking into 
consideration the veteran's complaints, the current 
evaluation could not be justified based on the objective 
medical evidence. 

Since the present appeal arises from a rating decision which 
assigned an initial compensable disability rating, it is not 
only the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found. See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board finds that the 
criteria for a 20 percent or 30 percent evaluation have not 
been met at any time to warrant a staged rating for right 
wrist injury.  Simply stated, the Board does not find 
evidence that the veteran's disability evaluation should be 
increased for any separate period based on the facts found 
during the appeal period.  The evidence of record from the 
day the veteran filed his claim to the present supports the 
conclusion that he is not entitled to increased compensation 
during any time within the appeal period.

The Board has considered whether the Court's precedents 
support the availability of separate ratings under Diagnostic 
Codes 5003 and either 5214 or 5215.  See VAOPGCPREC 23-97.  
Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, and rated as 
a single disability under the Diagnostic Code for 
degenerative or hypertrophic arthritis.  Limitation of motion 
must be objectively confirmed by such findings as swelling, 
muscle spasm or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71(a).  However, based on the evidence cited 
above, a separate evaluation utilizing the VA General 
Counsel's Opinion in VAOPGCPREC 23-97 and the Court's 
rationale in Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) 
is not warranted, or even if warranted, could not produce an 
increased evaluation.  Simply stated, there is no basis to 
award the veteran two disability evaluations for the same 
problem.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against a rating greater 
than 10 percent for right wrist, status post fracture with 
arthritis.  38 C.F.R. § 4.3.

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.10 
2, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in May 2005 that fully addressed 
all four notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board, based on a review of the appellant's 
statements in this case, finds that the claimant has 
demonstrated an understanding of the evidentiary 
requirements, rebutting any presumption of prejudice.  As 
such, even if there were some type of problem with the notice 
provided by the RO in light of Vazquez-Flores, the Board 
finds that there have been no notice errors that have 
resulted in any prejudice to the appellant or affected the 
essential fairness of the adjudication. Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records, and the veteran has submitted private records from 
Preventive Medicine of Southeast Texas.  The appellant was 
afforded a VA medical examination in July 2005.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

A disability rating higher than 10 percent for right wrist, 
status post fracture with arthritis is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


